Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 1 of 47 PagelD #: 482

EXHIBIT 1.D
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 2 of 47 PagelD #: 483

 

LOAN NUMBER LOAN NAME ACCT. NUMBER . . NOTE DATE INITIALS
hs22 GREENBRIER HOTEL 388 pyoy2017
CORPORATION
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$54,901,174.89 Not Applicable Wall Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

 

 

Creditor Use Only

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance}

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is DECEMBER 1, 2017. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920

BORROWER:

GREENBRIER HOTEL CORPORATION, a West Virginia corporation
PLAYERS CLUB, LLC, a Delaware limited liability company

JUSTICE FAMILY GROUP, LLC, a Delaware limited liability company
300 West Main Street

White Sulphur Springs, WV 24986

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys' fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT

PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
IUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A, Pronouns. The pronouns "I," “me,” and “my” refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

8. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

€. Loan, Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note:
Note M1542 dated December 1, 2015 with an original principal balance of $60,000,000.00.

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
principal sum of $54,901,174.89, plus interest from December 1, 2017 on the unpaid Principal balance until this Note matures or this obligation is
34023056v1
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 3 of 47 PagelD #: 484

7 ‘

accelerated plus (b) accrued late charges in the amount of $79,194.68, which late charges shall be due and payable in full when this Note matures or this
obligation is accelerated.

4. INTEREST. Interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(Interest Rate).

A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.

B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va, Code §§ 6.2 et. sea.
D. Accrual. Interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES. in addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 10 days late, | will be charged 5.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each fate payment.

6. PAYMENT, | agree to pay this Note as follows: on the first day of each May through December of each year for the years 2018 to and including 2021,
and thereafter on the first day of each month commencing May 1, 2022 and continuing on the first day of each month thereafter to and including
October 1, 2022, on which date the entire unpaid principal balance of the Loan, together with all accrued but unpaid interest and all other fees and
charges, shall be due and payable in full. Each monthly payment (excluding the final payment due on October 1, 2022) shall be in an ammount equal to
150% of the amount of a regular monthly payment that would be due on a loan amortized over a 20 year period that had 12 monthly payments each
year; provided that you may adjust the amount of the monthly payment on May 1 of each calendar year commencing on May 1, 2019 to the amount
necessary to amortize the then outstanding Principal balance of this Note plus interest that will accrue over a period equal to 240 months minus the
number of months that have elapsed since May 1, 2018. | further acknowledge and agree that (1) you may apply each payment to Principal, interest, late
charges and other costs and fees as you determine in your sole discretion and (2) all unpaid Principal, accrued interest, late charges and all other fees and
charges shall be due and payable in full without further notice or demand on October 1, 2022.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7, PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan Bs42.

9. GUARANTY. A Guaranty, dated December 1, 2017 from JAMES C JUSTICE, tI (Guarantor) to you, guarantees the payment and performance of my debts
as described in the Guaranty; and

A Guaranty, dated December 1, 2017, from CATHY L. JUSTICE (Guarantor) to you, guarantees the payment and performance of my debts as described in
the Guaranty.
10. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A, Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behaif of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. | merge, dissoive, reorganize, end my business or existence, or a pariner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal Structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F, Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

|. Judgment. / fail to satisfy or appeal any judgment against me.

J. Forfeiture. The Property is used in a manner or for 2 purpose that threatens confiscation by a legal authority.

K. Name Change. I change my name or assume an additional name without notifying you before making such a change,
L. Property Transfer. | transfer all or a substantial part of my money or property.

11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

34023056v1
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 4 of 47 PagelD #: 485

A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.

(A) You, or any institution participating in this Note, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12, REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration, You may make ail or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. insurance Benefits. You may make a claim for any and ail insurance benefits or refunds that may be available on my default.

D. Payments Made On My Sehalf. Amounts advanced on my behaif will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any arnount due and payable under the terms of this Note against any right }
have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. {t also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be fiable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney’s fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney's fee.
Expenses include {unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14, COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that I buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:

A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it Is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.

B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which | am or any of my Property is subject.

C. Name and Place of Business, Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

34023056v1
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 5 of 47 PagelD #: 486

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone alse who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement, If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement sec uring any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Barrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21, CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attentian of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note.

BORROWER:

 

Borrower’s organizational identification number:

Place of Chief Executive Office:

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF Le Je Iu Z&. EealpA , COUNTY (OR CITY) OF © RRA SA & LOR 55.

This instrument was acknowledged before me this on / _ day of 2018 by JILLEAN L. JUSTICE, President of
Greenbrier Hotel Corporation, a West Virginia Corporation, on behalf of the corporation. She [check one] r'S personally known to me or [_] has produced
as identification. 4

=f) LD, o
CO, we Bef ‘ t

f : 4 ee { y “Ls “ +
My commission expires: Whi lb,dO2 3 C Orie — | ( freee)
Notary Registration Number: (Notary Public) '

 

       
 

 

    
 

 

 

 

5
Players Club, LUC, a Delaware limited liability company 4 NOTARY — er SEAL
a iV CONNI
if - i
By: CMhantquati [Seal] q State of West Virginia
lilleanA. Justice, Presidept/ d My Comm. Expires Feb 16, 2023
Vv 4 159 Waynes Mountain Rd
i Iph ings WV 24986
Borrower's organizational identification number: = at te Si Springs eos

34023056v1
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 6 of 47 PagelD #: 487

Place of Chief Executive Office:

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT): :
STATE OF F tape COUNTY (OR CITY) OF CGtocsspey eh. $5.
This instrument was acknowledged before me this oe / day of fcabuaty, 2018 by JILAEAN L. JUSTICE, President of Players

Club, LLC, a Delaware limited liability company, on behalf of the limited liability company. She [chéck one] is personally known to me or [_] has
produced as identification. Zt
f. /

 

 

  

a
My commission expires bhsuidlyp Lo, 02 3 A CELE L\ YS Fo atlIO
Notary Registration Number: | Fe a ( (Notary-Public)

 
 

NOTARY PUBLIC OFFICIAL SEAL
Justice Family Group, LLC, a Delaware limited liability company CONNIE G VANCE
{ fy A State of West Virginia
7 Seal] ‘\ ?} sy Comm. Expires Feb 16, 2023

159 Waynes Mountain Rd

, President
White Sulpher Springs WV 24986

   

Borrower's organizational identification number:

Place of Chief Executive Office:

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

STATEOF Jeo sr USRG say A __, COUNTY (OR CITY] OF ECW BR CL ss.

This instrument was acknowledged before me this ot 7 day of ACA LA 212018 by JEAN L. JUSTICE, President of Justice
Family Group, LLC, a Delaware limited liability company, on behalf of the limited liability company. She [check one] [Mis personally known to me or Chas
produced as identification.

5 ff 4A f 7k we ao
My commission expires: 7 32 oo Lvgtttteie” BELLE C ta”
Notary Registration Number: ~ (Notary Pubtic)

— 2 al il tll tlt tts lls.
NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24986

 

 

   
     
   
    
    

34023056v1
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 7 of 47 PagelD #: 488

 
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 8 of 47 PagelD #: 489

Cc Carter Bank & Trust

GUARANTY

(Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is December 1, 2017. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWERS:
GREENBRIER HOTEL CORPORATION, A WEST VIRGINIA CORPORATION

GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION
GREENBRIER MEDICAL INSTITUTE, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY

GUARANTOR:
JAMES C. JUSTICE, It

White Sulphur Springs, West Virginia 24986

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ifl, James W. Haskins, or Scott C. Wall, of Young, Haskins, Mann, Gregory, McGarry
& Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, as my attorneys in fact, to appear in the Clerk’s Office of the Circuit Court of the Clty of
Martinsville, Virginia, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of judgment may be without
process and for any amount of PRINCIPAL and INTEREST AND OTHER AMOUNTS due on this Guaranty including collection costs and a reasonable
attorneys’ fees, This is in addition to all other remedies.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER

NOTICE.

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:

A. Pronouns. The pronouns "I", "me" and "my" refer to all persons or entities signing this Guaranty, individually and together. "You" and “your” refer
to the Lender,

B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and substitutions
of the Note.

C. Property. “Property” means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt, or this
Guaranty.

D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted
for this transaction.

E. Loan Documents. “Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.

2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and to
induce you, at your option, to make loans or engage in any other transactions with the Borrowers from time to time, | absolutely and unconditionally
agree to all terms of and guaranty to you the payment and performance of each and every Debt, of every type, purpose and description that the
Borrowers either individually, among all or a portion of themselves, or with others, may now or at any time in the future owe you, including, but not
limited to the following described Debt(s) including without fimitation, all principal, accrued interest, fees, late charges, attorneys' fees and collection
costs, when allowed by law, that may become due from the Borrowers to you in collecting and enforcing the Debt and all other agreements with respect
to the Borrowers:

 

JAMES C. JUSTICE, It
Virginia Guaranty

VA/4SG10008900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 1

 
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 9 of 47 PagelD #: 490
y

GREENBRIER HOTEL CORPORATION, A WEST VIRGINIA CORPORATION
GREENBRIER MEDICAL INSTITUTE, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY
GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION

in addition, Debt refers to all debts, liabilities, and obligations of the Borrowers (including, but not limited to, amounts agreed to be paid under the terms
of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now existing or created or incurred
in the future, due or to become due, or absolute or contingent, including obligations and duties arising from the terms of all documents prepared or
submitted for the transaction such as applications, security agreements, disclosures, and the Note.

You may, without notice, apply this Guaranty to such Debt of the Borrowers as you may select from time to time.

3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals, extensions,
modifications or substitutions.

4, UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your remedies against the
Borrowers, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me alone, or anyone else who is
obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on the signing of this Guaranty by any other
person and further is not subject to any condition not expressly set forth in this Guaranty or any instrument executed in connection with the Debt. My
obligation to pay according to the terms of this Guaranty shall not be affected by the illegality, invalidity or unenforceability of any notes or agreements
evidencing the Debt, the violation of any applicable usury laws, forgery, or any other circumstances which make the indebtedness unenforceable against
the Borrower. | will remain obligated to pay on this Guaranty even if any other person who is obligated to pay the Debt, including the Borrower, has such
obligation discharged in bankruptcy, foreclosure, or otherwise discharged by law.

5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrowers, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty, and the Debt secured
hereby, will remain in full force and effect at ail times, notwithstanding any action or undertakings by, or against, you or against any Property, in
connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or undertaking includes, without limitation,
valuation of Property, election of remedies or imposition of secured or unsecured claim status upon claims by you, pursuant to the United States
Bankruptcy Code, as amended. In the event that any payment of principal or interest received and paid by any other guarantor, borrower, surety,
endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to have been a voidable preference under the bankruptcy or
insolvency laws of the United States or otherwise, then my obligation will remain as an obligation to you and will not be considered as having been
extinguished.

6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether or not there
are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or incompetence. Notice of
revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect to any Debts incurred by or for which
you have made a commitment to the Borrowers before you actually receive such notice, and all renewals, extensions, refinancings, and modifications of
such Debts. | agree that if any other person signing this Guaranty provides a notice of revocation to you, | will still be obligated under this Guaranty until |
provide such a notice of revocation to you. If any other person signing this Guaranty dies or is declared incompetent, such fact will not affect my
obligations under this Guaranty.

7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and without
defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any act or omission by you
which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve or protect any Property until you
are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual" possession when you have physical, immediate and
exclusive control over the Property and have accepted such control in writing. Further, you will only be deemed to be in “constructive” possession when
you have both the power and intent to exercise control over the Property.

8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:
A. Payments. | fail to make a payment in full when due.

B, Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal ar state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against
me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.

C. Death or Incompetency. | die or am declared legally incompetent.
D, Failure to Perform. { fail to perform any condition or to keep any promise or covenant of this Guaranty,
E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

 

JAMES C. JUSTICE, It
Virginia Guaranty
VA/48G10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 2
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 10 of 47 PagelD #: 491

_

F. Other Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.

1. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.

M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set forth in my
most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the Debt is impaired for any
reason.

9. WAIVERS AND CONSENT, To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers. in addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive defenses that may
be available based on these actions or based on the status of a party to the Debt or this Guaranty.

(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.

(4) You, or any institution participating in the Debt, may invoke your sight of set-off.

(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) | agree that the Borrowers are authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to the Debt.

(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code concerning the
Borrowers or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such Property.

(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the Debt, or any
failure to file a claim or otherwise protect any of the Debt, inno way affects or impairs my liability.

(9) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or impair my
liability. In addition, until the obligations of the Borrowers to Lender have been paid in full, | waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy which you now have or in the future may
have against the Borrowers or another guarantor or as to any Property.

Any Guarantor who is an “insider,” as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers
permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrowers, a person or an entity
that is a co-partner with the Borrowers, an entity in which the Borrower are general partners, directors, officers or otherwise in control or a
close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers until all Debt is fully repaid.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a waiver by you, unless any such
waiver is in writing and is signed by you.

C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good faith.

10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default,

D. Payments Made on the Borrowers’ Behalf. Arnounts advanced on the Borrower's behalf will be immediately due and may be added to the
balance owing under the Debt.

E. Attachment. You may attach or garnish my wages or earnings.

F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty against any
right | have to receive money from you.

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable

 

JAMES C. JUSTICE, f1
Virginia Guaranty

VA/45GI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 3
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 11 of 47 PagelD #: 492

~

under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under the terms of this Guaranty at the
time you set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the Debt, your
right of set-off will apply ta my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does nat apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

11. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document relating to the Debt. The
parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the time of default shall constitute a
reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to, reasonable attorneys’ fees, court costs and other
legal expenses. All fees and expenses will be secured by the Property | have granted to you, if any. in addition, to the extent permitted by the United
States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.

12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this Guaranty will
not violate any agreement governing me or to which lama party.

in addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further represent and warrant
that | have not relied on any representations or omissions from you or any information provided by you respecting the Borrower, the Borrower's financial
condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and intended use of all Debt proceeds.

13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to induce you to
extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and expect to derive substantial
benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied hereby. | agree to rely exclusively on the right
to revoke this Guaranty prospectively as to future transactions in the manner as previously described in this Guaranty if at any time, in my opinion, the
benefits then being received by me in connection with this Guaranty are not sufficient to warrant the continuance of this Guaranty. You may rely
conclusively on a continuing warranty that | continue to be benefited by this Guaranty and you will have no duty to inquire into or confirm the receipt of
any such benefits, and this Guaranty will be effective and enforceable by you without regard to the receipt, nature or value of any such benefits.

14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. in the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western
District of Virginia, if such court has jurisdiction, unless otherwise required by law.

15. AMENDMENT, INTEGRATION AND SEVERABILITY, This Guaranty may not be amended or modified by oral agreement. No amendment or
modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan Documents are the
complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.

16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and this Guaranty
will inure to the benefit of your assignee to the extent of such assignment, You will continue to have the unimpaired right to enforce this Guaranty as to
any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and your successors and assigns and any
other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable against me and my personal representatives,
successors, heirs and assigns.

17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Guaranty.

18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name, address or other application information.
| will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Guaranty and to confirm your
lien status on any Property. Time is of the essence.

 

JAMES C. JUSTICE, FI
Virginia Guaranty

VA/45G10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 4
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 12 of 47 PagelD #: 493
~~

5 '

19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders and credit
reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. { agree that you will not be liable for any
claim arising from the use of information provided to you by others or for providing such information to others.

20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any and all right to
a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or related obligation. All of these

parties acknowledge that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to
da so.

21, SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this Guaranty.

  
 
 

GUARANTOR:

[

 

ae ale oz pfosticed > Beal

JAMS C a
vw

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(individual)

state or_ Adee Miflati __, COUNTY/G#FY OF Kilash ss.

This instrument was acknowledged before me this A” om ot 4 2018 by JAMES C. JUSTICE, Il. He [check one] fd is
personally known to me or CJ has produced | s identification.

 

 

 

 

 

. jf.
My commission expires: Ltd [3 A022~ hy ef ht Mf Alege
Notary Registration Number: (Note uty Public)
—— — td ax
OFFIC! L ¢
, « Notary Pubtic. $ uf Wost Virgin
‘ CYNTHIA L WHIT q
} dames C Just tn
. 108 Lock a
4 Beaver { 2581S
My commission ey rit 13, 202
NR MAT tr

 

JAMES C, JUSTICE, If
Virginia Guaranty

VA/4SG10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 5
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 13 of 47 PagelD #: 494

 
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 14 of 47 PagelD #: 495

C Carter Bank & Trust

GUARANTY
(Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is December 1, 2017. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWERS:

GREENBRIER HOTEL CORPORATION, A WEST VIRGINIA CORPORATION

GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION
GREENBRIER MEDICAL INSTITUTE, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY
300 West Main Street

White Sulphur Springs, West Virginia 24986

GUARANTOR:
CATHY L. JUSTICE

= Sulphur Springs, West Virginia 24986

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, lit, James W. Haskins, or Scott C. Wail, of Young, Haskins, Mann, Gregory, McGarry
& Wall, P.C.,, 400 Starling Avenue, Martinsville, VA 24112, as my attorneys in fact, to appear in the Clerk’s Office of the Circuit Court of the City of
Martinsville, Virginia, to confess judgment against me, in favor of Lender, if 1 default on this agreement, The confession of judgment may be without
process and for any amount of PRINCIPAL and INTEREST AND OTHER AMOUNTS due on this Guaranty including collection costs and a reasonable
attorneys’ fees. This is in addition to all other remedies.

For the purposes of this notice, "you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE.

 

1, DEFINITIONS. As used in this Guaranty, the terms have the following meanings:

A, Pronouns, The pronouns "I", "me" and "my" refer to all persons or entities signing this Guaranty, individually and together. “You" and "your" refer
to the Lender.

B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and substitutions
of the Note.

C. Property. "Property" means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt, or this
Guaranty.

D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all dacuments prepared or submitted
for this transaction.

E. Loan Documents. "Loan Documents" refer to all the documents executed as a part of or in connection with the Loan.

2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and to
induce you, at your option, to make loans or engage in any other transactions with the Borrowers from time to time, | absolutely and unconditionally
agree to all terms of and guaranty to you the payment and performance of each and every Debt, of every type, purpose and description that the
Borrowers either individually, among all or a portion of themselves, or with others, may now or at any time in the future owe you, including, but not
limited to the following described Debt(s) including without limitation, all principal, accrued interest, fees, late charges, attorneys’ fees and collection

 

CATHY L. JUSTICE
Virginia Guaranty

VA/45G10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 1

 
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 15 of 47 PagelD #: 496

.

costs, when allowed by law, that may become due from the Borrowers to you in collecting and enforcing the Debt and all other agreements with respect
to the Borrowers:

GREENBRIER HOTEL CORPORATION, A WEST VIRGINIA CORPORATION
GREENSRIER MEDICAL INSTITUTE, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY
GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION

In addition, Debt refers to all debts, liabilities, and obligations of the Borrowers (including, but not limited to, amounts agreed to be paid under the terms
of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and all extensions, renewals, refinancings and modifications of these debts) whether now existing or created or incurred
in the future, due or to becorne due, or absolute or contingent, including obligations and duties arising from the terms of all documents prepared or
submitted for the transaction such as applications, security agreements, disclosures, and the Note.

You may, without notice, apply this Guaranty to such Debt of the Borrowers as you may select from time to time.

3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice to me and without limitation as to the number of renewals, extensions,
modifications or substitutions

4, UNCONDITIONAL LIABILITY. | am unconditionally fiable under this Guaranty, regardless of whether or not you pursue any of your remedies against the
Borrowers, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me alone, or anyone else who is
obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on the signing of this Guaranty by any other
person and further is not subject to any condition not expressly set forth in this Guaranty or any instrument executed in connection with the Debt. My
obligation to pay according to the terms of this Guaranty shall not be affected by the illegality, invalidity or unenforceability of any notes or agreements
evidencing the Debt, the violation of any applicable usury laws, forgery, or any other circumstances which make the indebtedness unenforceable against
the Borrower. | will remain obligated to pay on this Guaranty even if any other person who is obligated to pay the Debt, including the Borrower, has such
obligation discharged in bankruptcy, foreclosure, or otherwise discharged by law.

5. BANKRUPTCY. If a bankruptcy petition should at any time be filed by or against the Borrowers, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty, and the Debt secured
hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you or against any Property, in
connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or undertaking includes, without limitation,
valuation of Property, election of remedies or imposition of secured or unsecured claim status upon claims by you, pursuant to the United States
Bankruptcy Code, as amended. in the event that any payment of principal or interest received and paid by any other guarantor, borrower, surety,
endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to have been a voidable preference under the bankruptcy or
insolvency laws of the United States or otherwise, then my obligation will remain as an obligation to you and will not be cansidered as having been
extinguished.

6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. {agree that this Guaranty will remain binding on me, whether or not there
are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or incompetence. Notice of
revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect to any Debts incurred by or for which
you have made a commitment to the Borrowers before you actually receive such notice, and all renewals, extensions, refinancings, and modifications of
such Debts. | agree that if any other person signing this Guaranty provides a notice of revocation to you, | will still be obligated under this Guaranty until |
provide such a notice of revocation to you. if any other person signing this Guaranty dies or is declared incompetent, such fact will not affect my
obligations under this Guaranty.

7, PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and without
defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any act or omission by you
which impairs the Property will not relieve me or my lisbility under this Guaranty. You are under no duty to preserve or protect any Property until you
are in actual or constructive possession. For purposes of this paragraph, you will only be in “actual” possession when you have physical, immediate and
exclusive control over the Property and have accepted such control in writing. Further, you will only be deemed to be in "constructive" possession when
you have both the power and intent to exercise control over the Property.

8. DEFAULT, | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:
A, Payments. | fail to make a payment in full when due.

B, Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behaif of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behaif of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against
me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.

C. Death or incompetency. | die or am declared legally incompetent.

 

CATHY L. JUSTICE
Virginia Guaranty

VA/4§G10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 2
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 16 of 47 PagelD #: 497

D. Failure to Perform. | fail ta perform any condition or to keep any promise or covenant of this Guaranty.
E, Other Documents. A default occurs under the terms of any other document relating to the Debt.
F. Other Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a materia!
fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.

1. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

i. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. | transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.

M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set forth in my
most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the Debt is impaired for any
reason.

9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers. In addition, to the extent permitted by law, I consent to certain actions you may take, and generally waive defenses that may
be available based on these actions or based on the status of a party to the Debt or this Guaranty.

(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.

(4) You, or any institution participating in the Debt, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) | agree that the Borrowers are authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to the Debt.

(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code concerning the
Borrowers or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such Property.

(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the Debt, or any
failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.

(9) | agree to waive reliance on any anti-deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or impair my
liability. in addition, until the obligations of the Borrowers to Lender have been paid in full, | waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy which you now have or in the future may
have against the Borrowers or another guarantor or as to any Property.

Any Guarantor who is an "insider," as contemplated by the United States Bankruptcy Code, 11 U.S.C. 101, as amended, makes these waivers
permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrowers, a person or an entity
that is a co-partner with the Borrowers, an entity in which the Borrower are general partners, directors, officers or otherwise in control or a
close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers until all Debt is fully repaid.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privilages or right
to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a waiver by you, unless any such
waiver is in writing and is signed by you,

C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good faith.

10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
8. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.

D. Payments Made on the Borrowers’ Behalf. Amounts advanced on the Borrower's behalf will be immediately due and may be added to the
balance owing under the Debt.

E. Attachment. You may attach or garnish my wages or earnings.

F. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty against any
right | have to receive money from you.

 

CATHY L. JUSTICE
Virginia Guaranty
VA/45G10005900000000001180052N Walters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 3
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 17 of 47 PagelD #: 498

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under the terms of this Guaranty at the
time you set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the Debt, your
right of set-off will apply to my Interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

11. COLLECTION EXPENSES AND ATTORNEYS’ FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or pratection of your rights and remedies under this Guaranty or any other document relating to the Debt. The
parties agree and stipulate for all purposes that an attorney's fee of 10% of the outstanding principal due at the time of default shall constitute a
reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited to, reasonable attorneys’ fees, court costs and ather
legal expenses. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent permitted by the United
States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.

12. WARRANTIES AND REPRESENTATIONS, [{ have the right and authority to enter into this Guaranty. The execution and delivery of this Guaranty will
not violate any agreement governing me or to which | am a party.

In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. | further represent and warrant
that | have not relied on any representations or omissions from you or any information provided by you respecting the Borrower, the Borrower's financial
condition and existing indebtedness, the Borrower's authority to borrow or the Borrower's use and intended use of all Debt proceeds.

13. RELIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to induce you to
extend such credit. | represent and warrant to you that I have a direct and substantial economic interest in the Borrower and expect to derive substantial
benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied hereby. { agree to rely exclusively on the right
to revoke this Guaranty prospectively as to future transactions in the manner as previously described in this Guaranty if at any time, in my opinion, the
benefits then being received by me in connection with this Guaranty are not sufficient to warrant the continuance of this Guaranty. You may rely
conclusively on a continuing warranty that t continue to be benefited by this Guaranty and you will have no duty to inquire into or confirm the receipt of
any such benefits, and this Guaranty will be effective and enforceable by you without regard to the receipt, nature or value of any such benefits.

14. APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. in the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western
District of Virginia, if such court has jurisdiction, unless otherwise required by law.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment or
modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan Documents are the
complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.

16. ASSIGNMENT. If you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and this Guaranty
will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to enforce this Guaranty as to
any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and your successors and assigns and any
other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable against me and my personal representatlves,
successors, heirs and assigns,

17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Guaranty.

18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated In writing. Notice to one
Guarantor will be deemed to be notice to all Guarantors. | will inform you In writing of any change in my name, address or other application information.
| will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional

 

CATHY L. JUSTICE
Virginia Guaranty

VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 4
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 18 of 47 PagelD #: 499

documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Guaranty and to confirm your
lien status on any Property. Time is of the essence.

19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders and credit
reporting agencies, and report to others (such as a credit reporting agency) your credit experience with me. | agree that you will not be liable for any
claim arising from the use of information provided to you by others or for providing such information to others.

20. WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any and all right to
a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or related obligation. All of these
Parties acknowledge that this section has either been brought to the attention of each party’s legal counsel or that each party had the opportunity to
do so.

21. SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this Guaranty.

 

GUARANTOR:
NOTARY PUBLIC OFFICIAL SEAL
| / . (Seal) CONNIE G VANCE
STICE . we State of West Virginia
“meio ( / My Comm. Expires Feb 16, 2023

159 Waynes Mountain Rd
White Sulpher Springs WV 24986

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
(individual)

sTaTEOF IOs 7 UTRG/M/ A -countyciryor_ Co Re CnBESER. ss,

This instrument was acknowledged before me this <2 / day of £ CARUA Ad , 2018 by CATHY L. JUSTICE. She [check one] cw
as identification.

personally known to me or [_] has produced

4) py-
$1. ‘ A f AK a
My commission expires; / ORF LOLMEL kL) _A LaLa LLL s

Notary Registration Number: € {Notary(Public) v

 

 

CATHY L, JUSTICE
Virginia Guaranty
VA/45G10005900000000001180052N Walters Kiuwer Financial Services -1996, 2017 Bankers Systems* Page 5
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 19 of 47 PagelD #: 500

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 20 of 47 PagelD #: 501

2

SECURITY AGREEMENT

 

DATE AND PARTIES. The date of this Security Agreement (Agreement) is December 1, 2017. The parties and their addresses are:

SECURED PARTY:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, Virginia 24112

DEBTOR (individually and collectively):
GREENBRIER HOTEL CORPORATION
a West Virginia corporation
300 WEST MAIN STREET
WHITE SULPHUR SPRINGS, WV 24986

PLAYERS CLUB, LLC

a Delaware limited liability company
300 WEST MAIN STREET

WHITE SULPHUR SPRINGS, WV 24986

JUSTICE FAMILY GROUP, LLC

a Delaware limited liability company
300 WEST MAIN STREET

WHITE SULPHUR SPRINGS, WV 24986

GREENBRIER MEDICAL INSTITUTE, LLC
a West Virginia limited liability company
300 WEST MAIN STREET

WHITE SULPHUR SPRINGS, WV 24986

GREENBRIER GOLF AND TENNIS CORPORATION
a West Virginia corporation

300 WEST MAIN STREET

WHITE SULPHUR SPRINGS, WV 24986

Definitions, For the purposes of this document, the following terms have the following meanings.

"Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or
submitted for this transaction.

The pronouns “you” and “your" refer to the Secured Party, The pronouns "I," "me" and "my" refer to each person or entity signing
this Agreement as Debtor and agreeing to give the Property described in this Agreement as security for the Secured Debts,
1, SECURED DEBTS. The term "Secured Debts" includes and this Agreement will secure each of the following:

A. Specific Debts. The following debts and all extensions, renewals, refinancings, modifications and replacements:

A promissory note or other agreement, dated December J, 2017, from Greenbrier Hotel Corporation, Players Club, LLC and
Justice Family Group, LLC to you, in the amount of $54,901,174.89:

A promissory note or other agreement, dated December 1, 2017 from Greenbrier Medical institute, LLC to you, in the amount of
$24,792,287.30; and

A promissory note or other agreement, dated December 1, 2017 from Greenbrier Golf & Tennis Corporation to you, in the
amount of $ 49,907,448.64.

340380171

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 21 of 47 PagelD #: 502

B. All Debts. All present and future debts from me to you, even if this Agreement is not specifically referenced, the future debts
are also secured by other collateral, or if the future debt is unrelated to or of a different type than this debt. If more than one
person signs this Agreement, each agrees that it will secure debts incurred either individually or with others who may not sign
this Agreement. Nothing in this Agreement constitutes a commitment to make additional or future loans or advances. Any such
commitment must be in writing.

This Agreement will not secure any debt for which a non-possessory, non-purchase money security interest is created in
“household goods” in connection with a “consumer loan," as those terms are defined by federal law governing unfair and
deceptive credit practices. In addition, this Agreement will not secure any other debt if, with respect to such other debt, you fail
to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation 2) or the Real
Estate Settlement Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, the other
debt would become subject to Section 670 of the John Warner National Defense Authorization Act for Fiscal Year 2007.

C. Sums Advanced. All sums advanced and expenses incurred by you under the terms of this Agreement.
Loan Documents refer to all the documents executed in connection with the Secured Debts.

2. SECURITY INTEREST. To secure the payment and performance of the Secured Debts, | grant you a security interest in all of the
Property described in this Agreement that | own or have sufficient rights in which to transfer an interest, now or in the future,
wherever the Property is or will be located, and all proceeds and products from the Property (including, but not limited to, all parts,
accessories, repairs, replacements, Improvements, and accessions to the Property). Property is all the collateral given as security for
the Secured Debts and described in this Agreement, and includes ali obligations that support the payment or performance of the
Property. “Proceeds” includes cash proceeds, non-cash proceeds and anything acquired upon the sale, lease, license, exchange, or
other disposition of the Property; any rights and claims arising from the Property; and any collections and distributions on account of
the Property.

This Agreement remains in effect until terminated in writing, even if the Secured Debts are paid and you are no longer obligated to
advance funds to me under any loan or credit agreement.

3. PROPERTY DESCRIPTION,
All borrower's assets whether now owned or hereafter acquired, including but not limited to the following:
All accounts and general intangibles:

All equipment, including but not limited to, machinery, vehicles, furniture, fixtures, manufacturing equipment, farm machinery and
equipment, shop equipment, office and recordkeeping equipment, and parts and tools. All equipment described In a list or schedule
which | give to you will also be included in the property, but such a list is not necessary for a valid security Interest In my equipment;

All inventory held for ultimate sale or lease, or which has been or will be supplied under contracts of service, or which are raw
materials, work in process, or materials used or consumed in debtor's business; and

All goods now or in the future affixed to real property and are, or are to become, fixtures on the property.

Any term used herein is as defined by the Uniform Commercial Code and further as modified or amended by the laws of the
jurisdiction which governs this transaction.

4. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as
long as this Agreement is in effect:

A. Power. | am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power
and authority to enter into this transaction and to carry on my business or activity as it is now being conducted and, as
applicable, am qualified to do so in each jurisdiction in which t operate.

B. Authority. The execution, delivery and performance of this Agreement and the obligation evidenced by this Agreement are
within my powers, have been duly authorized, have received all necessary governmental approval, will not violate any provision
of law, or order of court or governmental agency, and will not violate any agreement to which | am a party or to which | am or
any of my property is subject.

34038017v1

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 22 of 47 PagelD #: 503

*

C. Name and Location. My name indicated in the DATE AND PARTIES section is my exact legal name. | am located at the address
indicated in the DATE AND PARTIES section. | will provide verification of registration and location upon your request. | will
provide you with at least 30 days’ notice prior to any change in my name, address, or state of organization or registration.

D. Business Name, Other than previously disclosed in writing to you | have not changed my name or principal place of business
within the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and
will not use any other name and will preserve my existing name, trade names and franchises.

E. Ownership of Property. | represent that | own all of the Property. Your claim to the Property is ahead of the claims of any
other creditor, except as disclosed in writing to you prior to any advance on the Secured Debts. (represent that iam the original
owner of the Property and, if] am not, that | have provided you with a list of prior owners of the Property.

5. DUTIES TOWARD PROPERTY.

A. Protection of Secured Party's interest. | will defend the Property against any other claim. | agree to do whatever you require
to protect your security interest and to keep your claim in the Property ahead of the claims of other creditors. | will not do
anything to harm your position.

| will keep books, records and accounts about the Property and my business in general. | will let you examine these and make
copies at any reasonable time. | will prepare any report or accounting you request which deals with the Property.

B. Use, Location, and Protection of the Property. | will keep the Property in my possession and in good repair. | will use it only
for commercial purposes. 1 will not change this specified use without your prior written consent. You have the right of
reasonable access to inspect the Property and | will immediately inform you of any loss or damage to the Property, { will not
cause or permit waste to the Property.

| will keep the Property at my address listed in the DATE AND PARTIES section unless we agree i may keep it at another location.
If the Property is to be used in other states, | will give you a list of those states. The location of the Property is given to aid in the
identification of the Property. It does not in any way limit the scope of the security interest granted to you. | will notify you in
writing and obtain your prior written consent to any change in location of any of the Property. [ will not use the Property in
violation of any law. | will notify you in writing prior to any change in my address, name or, if an organization, any change in my
identity or structure.

Until the Secured Debts are fully paid and this Agreement is terminated, | will not grant a security interest in any of the Property
without your prior written consent. 1 will pay all taxes and assessments levied or assessed against me or the Property and
provide timely proof of payment of these taxes and assessments upon request.

C. Selling, Leasing or Encumbering the Property. | will not sell, offer to sell (except in the ordinary course of business), lease, or
otherwise transfer or encumber the Property without your prior written permission. Any disposition of the Property contrary to
this Agreement will violate your rights. Your permission to sell the Property may be reasonably withheld without regard to the
creditworthiness of any buyer or transferee. | will not permit the Property to be the subject of any court order affecting my
rights to the Property in any action by anyone other than you. If the Property includes chattel paper or instruments, either as
original collateral or as proceeds of the Property, | will note your securlty interest on the face of the chattel paper or
instruments.

6. COLLECTION RIGHTS OF THE SECURED PARTY, Account Debtor means the person who is obligated on an account, chattel paper,
or general intangible. | authorize you to notify my Account Debtors of your security interest and to deal with the Account Debtors'
obligations at your discretion. You may enforce the obligations of an Account Debtor, exercising any of my rights with respect to the
Account Debtors’ obligations to make payment or otherwise render performance to me, including the enforcement of any security
interest that secures such obligations. You may apply proceeds received from the Account Debtors to the Secured Debts or you may
release such proceeds to me.

| specifically and irrevocably authorize you to exercise any of the following powers at my expense, without limitation, until the
Secured Debts are paid in full:

A. demand payrnent and enforce collection from any Account Debtor or Obligor by suit or otherwise.

B. enforce any security interest, lien or encumbrance given to secure the payment or performance of any Account Debtor or any
obligation constituting Property.

C. file proofs of claim or similar documents in the event of bankruptcy, insolvency or death of any person obligated as an
Account Debtor.

D. compromise, release, extend, or exchange any indebtedness of an Account Debtor.
E. take control of any proceeds of the Account Debtors' obligations and any returned or repossessed goods,

34038017v1

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 23 of 47 PagelD #: 504

¥

¥

F. endorse all payments by any Account Debtor which may come into your possession as payable to me.
G. deal in all respects as the holder and owner of the Account Debtors’ obligations.
7, AUTHORITY TO PERFORM. | authorize you to do anything you deem reasonably necessary to protect the Property, and perfect

and continue your security interest in the Property. If 1 fail to perform any of my duties under this Agreement or any other Loan
Dacument, you are authorized, without notice to me, to perform the duties or cause them to be performed.

These authorizations include, but are not limited to, permission to:
A. pay and discharge taxes, liens, security interests or other encumbrances at any time levied or placed on the Property.
B. pay any rents or other charges under any lease affecting the Property.
C. order and pay for the repair, maintenance and preservation of the Property.
D. file any financing statements on my behalf and pay for filing and recording fees pertaining to the Property.
E. place a note on any chattel paper indicating your interest in the Property.

F. take any action you feel necessary to realize on the Property, including performing any part of a contract or endorsing it in my
name.

G. handle any suits or other proceedings involving the Property in my name.
H. prepare, file, and sign my name to any necessary reports or accountings.
I. make an entry on my books and records showing the existence of this Agreement.

J. notify any Account Debtor or Obligor of your interest in the Property and tell the Account Debtor or Obligor ta make payments
to you or someone else you name.

Hf you perform for me, you will use reasonable care. If you exercise the care and follow the procedures that you generally apply to
the collection of obligations owed to you, you will be deemed to be using reasonable care. Reasonable care will not include: any
steps necessary to preserve rights against prior parties; the duty to send notices, perform services or take any other action in
connection with the management of the Property; or the duty to protect, preserve or maintain any security interest given to others
by me or other parties. Your authorization to perform for me will not create an obligation to perform and your failure to perform
will not preclude you from exercising any other rights under the law or this Loan Agreement. All cash and non-cash proceeds of the
Property may be applied by you only upon your actual receipt of cash proceeds against such of the Secured Debts, matured or
unmatured, as you determine in your sole discretion.

If you come into actual or constructive possession of the Property, you will preserve and protect the Property. For purposes of this
Paragraph, you will be in actual possession of the Property only when you have physical, immediate and exclusive control over the
Property and you have affirmatively accepted that control. You will be in constructive possession of the Property only when you
have both the power and the intent to exercise control over the Property.
8. DEFAULT. | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments. | fail to make a payment in full when due.

B, Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of
any debtor relief law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of
existence by, or the commencement of any proceeding under any present or future federal or state insolvency, bankruptcy,
reorganization, composition or debtor relief law by or against me, Obligor, or any co-signer, endorser, surety or guarantor of this
Agreement or any other obligations Obligor has with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is
declared legally incompetent.

D. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Agreement.
E. Other Documents. A default occurs under the terms of any other Loan Document.
F, Other Agreements. | am in default on any other debt or agreement | have with you.

G. Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or
conceals a material fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.
1. Forfeiture. The Property is used in a manner or fora purpose that threatens confiscation by a legal authority.
J. Name Change. J change my name or assume an additional name without notifying you before making such a change.

34038017v1
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 24 of 47 PagelD #: 505

«

K. Property Transfer. [{ transfer all or a substantial part of my money or property.

9, DUE ON SALE. You may, at your option, declare the entire balance of this Agreement to be immediately due and payable upon
the creation of, or contract for the creation of, any transfer or sale of all or any part of the Property. This right is subject to the
restrictions imposed by federal law, as applicable.

10. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of the Secured Debts immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D. Payments Made On My Behalf. Amounts advanced on my behaif will be immediately due and may be added to the Secured
Debts.

E. Assembly of Property. You may require me to gather the Property and make it available to you in a reasonable fashion.

F, Repossession. You may repossess the Property so long as the repossession does not involve a breach of the peace. You may
sell, lease or otherwise dispose of the Property as provided by law. You may apply what you receive from the disposition of the
Property to your expenses, your reasonable attorneys’ fees and legal expenses (where not prohibited by law}, and any debt |
owe you. If what you receive from the disposition of the Property does not satisfy the debt, | will be liable for the deficiency
(where permitted by law). In some cases, you may keep the Property to satisfy the debt.

Where a notice is required, | agree that ten days prior written notice sent by first class mail to my address listed in this
Agreement will be reasonable natice to me under the Virginia Uniform Commercial Code. If the Property is perishable or
threatens to decline speedily in value, you may, without notice to me, dispose of any or all of the Property in a commercially
reasonable manner at my expense following any commercially reasonable preparation or processing (where permitted by law).

If any items not otherwise subject to this Agreement are contained in the Property when you take possession, you may hold
these items for me at my risk and you will not be liable for taking possession of them (where permitted by law).

G. Use and Operation. You may enter upon my premises and take possession of all or any part of my property for the purpose
of preserving the Property or its value, so long as you do not breach the peace. You may use and operate my property for the
length of time you feel is necessary to protect your interest, all without payment or compensation to me.

H. Waiver. By choosing any one or more of these remedies you do not give up your right to use any other remedy. You do not
waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

11. WAIVER OF CLAIMS. | waive all claims for toss or damage caused by your acts or omissions where you acted reasonably and in
good faith.

12. PERFECTION OF SECURITY INTEREST AND COSTS. | authorize you to file a financing statement and/or security agreement, as
appropriate, covering all of my personal Property. | will comply with, facilitate, and otherwise assist you in connection with
obtaining perfection or control over the Property for purposes of perfecting your security interest under the Uniform Commercial
Code. | agree to pay all taxes, fees and costs you pay or incur in connection with preparing, filing or recording any financing
statements or other security interest filings on the Property. | agree to pay all actual costs of terminating your security interest.

43, APPLICABLE LAW. This Agreement is governed by the laws of Virginia, the United States of America, and to the extent required,
by the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. in
the event of a dispute, the exclusive forum, venue and place of will be in the Circuit Court of the City of Martinsville, Virginia or the
United States District Court for the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

14. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. Each Debtor's obligations under this Agreement are independent of the
obligations of any other Debtor. You may sue each Debtor individually or together with any other Debtor. You may release any part
of the Property and | will still be obligated under this Agreement for the remaining Property. Debtor agrees that you and any party
to this Agreement may extend, modify or make any change in the terms of this Agreement or any evidence of debt without Debtor's
consent, Such a change will not release Debtor from the terms of this Agreement. If you assign any of the Secured Debts, you may
assign all or any part of this Agreement without notice to me or my consent, and this Agreement will inure to the benefit of your
assignee to the extent of such assignment. You will continue to have the unimpaired right to enforce this Agreement as to any of the
Secured Debts that are not assigned. This Agreement shall inure to the benefit of and be enforceable by you and your successors
and assigns and any other person to whom you may grant an interest in the Secured Debts and shall be binding upon and
enforceable against me and my personal representatives, successors, heirs and assigns.

34038017v1

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 25 of 47 PagelD #: 506

«

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Agreement may not be amended or modified by oral agreement. No
amendment or modification of this Agreement is effective unless made in writing and executed by you and me. This Agreement and
the other Loan Documents are the complete and final expression of the understanding between you and me. if any provision of this
Agreement is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still be enforceable.

16. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings
are for convenience only and are not to be used to interpret or define the terms of this Agreement.

17. NOTICE AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in
writing. Notice to one Debtor will be deemed to be notice to all Debtors. | will inform you in writing of any change in my name,
address or other application information. 1 will provide you any other, correct and complete information you request to effectively
grant a security interest on the Property. | agree to sign, deliver, and file any additional documents or certifications that you may
consider necessary to perfect, continue, and preserve my obligations under this Agreement and to confirm your lien status on any
Property. Time Is of the essence.

18. WAIVER OF JURY TRIAL. All of the parties to this Agreement knowingly and intentionally, irrevocably and unconditionally,
waive any and ail right to a trial by jury in any litigation arising out of or concerning this Agreement or any other Loan Document
or related obligation. All of these parties acknowledge that this section has either been brought to the attention of each party's
legal counsel or that each party had the opportunity to do so.

SIGNATURES. By signing under seal, | agree to the terms contained in this Agreement. | also acknowledge receipt of a copy of this
Agreement.

DEBTOR:

        
  

 
    

 

 

          

aeemeaeeere comp ORETON NOTARY PUBLIC OFFICIAL SEAL
1 CONNIE G VANCE
State of West Virginia
™ (Seal) My Comm. Expires Feb 16, 2023
; Jille e, Presideft aaa ae Tepe
” White Sulp!
ACKNOWLEDGMENT: | ow
stateor 237 U/ PG swsA _countvorcmor CReew BR/CR ss.

This instrument was acknowledged before me this o- 7 day of Es C BRU AP fo018 by JECEAN L. JUSTICE,
President of Greenbrier Hotel Corp., a West Virginia Corporation, on behalf of the corporation. She [check ore] i$ personally known
to me or [_] has produced as identification.

  

 

L L ; :
My commission expirgs: Se, vs
Notary Registration Number:

 

34038017v1

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 26 of 47 PagelD #: 507

«

NOTARY PUBLIC OFFICIAL SEAL

PLAYERS CLUB, uc PUBLIC FIC
“a uM State of West Virginia

By: C "ition Fauci et My Comm, Expires Feb 16, 2023
" : Sy 159 Waynes Mountain Rd

 

 

ineonl stice, President U/ y White Sulpher Springs WV 24986
ACKNOWLEDGMENT: . .
STATE or Ze ie LL: RS pate , COUNTY (OR CITY) OF Ga CCJsbR LOR. ss.

This instrument was acknowledged before me this a 7 day of es fait Ale if, 2018 by JILLEAN L. JUSTICE,
President of Players Club, LLC, a Delaware Limited Liability Company, on behalf of the company. SHe [check one] is personally

known to me or [_] has produced as eg 4

fo 7 ee ,
J f / or ;

( {Notary Public) :

  

My commission expires:
Notary Registration Number:

 

JUSTICE FAMILY GROUP, LLC Baal
. NOTARY PUBLIC OFFICIAL SEAL

   
   
 

 
    

 

       

CONNIE G VANCE
By: (Seal) State of West Virginia
nL. Justice, Prefidgnt My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
While Sulpher Springs WV 24986

 

ee . .
state Of Klos 3 (4 REECE A county (orcimor © Reew D Ass.

This instrument was acknowledged before me this oe 7 day of & RU Fev. f 2018 by JILLEAN L. JUSTIC
President of Justice Family Group, LLC, a Delaware Limited Liability Company, on behalf of the company. She [check one} is
personally known to me or [| has produced as identification. Z

£

ry) f,
—-, / f
Ye “ fe . 4
—Litell\/ fr Cf LL
: (Notary Public}

   

Notary Registration Numbéh:

B/;
teat : JS LY 1 ff 2) af
My commission exes SL. Hetil IES

34038017v1

 

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 27 of 47 PagelD #: 508

«

GREENBRIER MEDICAL INSTITUTE, LLC NOTARY PUBLIC OFFICIAL SEAL

     
 
          

CONNIE G VANCE
State of West Virginia
By: ___{Sea!) My Comm. Expires Feb 16, 2023
159 Waynes Mountain Ra
White Suiphar Springs WV 24986
ACKNOWLEDGMENT: ‘
STATE OF A/G. 7° OF RG ff t A , COUNTY (OR CITY) OF B Leah hf & ss.

 

 

This instrument was acknowledged before me this. 7 day of HCBLU A BY, 2018 by JILLEAN L. JUSTICE,
Pregdent of Greenbrier Medical Institute, LLC, a West Virginia Limited Liability Company, on behalf of the company. She [check one}
is personally known to me or Cc has produced as identification. 4h

a ! y
; vf a 6 J Ap
nl if * A . oe o— ee AD} jf
My commission expires: hide [b,£OX B LO ho , we oft: Li LACES
Notary Registration Number: _ /_# \— (Notary Publicl

NOTARY PUBLIC OFFICIAL SEAL

GREENBRIER GOLF AND TENNIS CLUB CORPORATION LEE CONNIE G VANCE
( State of West Virginia

My Comm, Expires Feb 18, 2023
nes Mountain Rd |

  

 

 

 
  
  

ACKNOWLEQGMENT: a ‘
STATE OF 4/ €. Aye "Al é_f7__, country (or city) or He OW BR Eye. ss.
This instrument was acknowledged before me this a / day of A°< 2018 by JILLEAN L. JUSTICE,
ie pen of Greenbrier Golf And Tennis Club Corporation, a West Virginia Corporation, on behalf of thé corporation, She {check one]
is personally known to me or [_] has produced Qn) .
My commission expires’ Lé ORF CPLA —\ Lites -

  

Notary Registration Nomber: (ota y Public)

340380171

 
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 28 of 47 PagelD #: 509

 
P ~ Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 29 of 47 PagelD #: 510

 

v:
LOAN NUMBER LOAN NAME NOTE DATE INITIALS
270 GREENBRIER GOLF AND iin. “TAS 42/01/2017
TENNIS CLUB CORPORATION
NOTE AMOUNT INDEX (w/Margin)} RATE MATURITY DATE LOAN PURPOSE
$49,907,448.64 Not Applicable Wall Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

 

 

Creditor Use Only

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

 

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is DECEMBER 1, 2017. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920

 

BORROWER:

GREENBRIER GOLF AND TENNIS CLUB CORPORATION, a West Virginia corporation
300 West Main Street
White Sulphur Springs, WV 24986

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, I, James W. Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wail, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender.

For the purposes of this notice, “you” means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT
PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A. Pronouns. The pronouns “i," "me," and “my” refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity {including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

‘*
B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

C. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all docurnents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as 2 part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan.
F. Percent. Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described notes:
Note [970 dated July 1, 2016 with an original principal balance of $43,050,000.00; and
Note INES 387 dated May 22, 2017 with an original principal balance of $8,000,000.00.

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
principal sum of $49,907,448.64, plus interest from December 1, 2017 on the unpaid Principal balance until this Note matures or this obligation is

accelerated plus (b) accrued late charges in the amount of $14,205.55, which late charges shall be due and payable in full when this Note matures or this
obligation is accelerated.

34025929v1

 
P Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 30 of 47 PagelD #: 511

wf

»

4. INTEREST. interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(Interest Rate).
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
B. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.
C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury Jaws under Va. Code §§ 6.2 et. seq.

D. Accrual. Interest accrues using an Actual/360 days counting method.

5. REMEDIAL CHARGES. In addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.

A, Late Charge. If a payment is more than 10 days late, { will be charged 5.000 percent of the Amount of Payment. { will pay this late charge
promptly but only once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: on the first day of each May through December of each year for the years 2018 to and including 2021,
and thereafter on the first day of each month commencing May 1, 2022 and continuing on the first day of each month thereafter to and including
October 1, 2022, on which date the entire unpaid principal balance of the Loan, together with all accrued but unpaid interest and all other fees and
charges, shall be due and payable in full. Each monthly payment (excluding the final payment due on October 1, 2022) shall be in an amount equal to
150% of the amount of a regular monthly payment that would be due on a loan amortized over a 20 year period that had 12 monthly payments each
year; provided that you may adjust the amount of the monthly payment on May 1 of each calendar year commencing on May 1, 2019 to the amount
necessary to amortize the then outstanding Principal balance of this Note plus interest that will accrue over a period equal to 240 months minus the
number of months that have elapsed since May 1, 2018. | further acknowledge and agree that (1) you may apply each payment to Principal, interest, late
charges and other costs and fees as you determine in your sole discretion and (2) all unpaid Principal, accrued interest, late charges and all other fees and
charges shall be due and payable in full without further notice or demand on October 1, 2022.

Payments will be rounded up to the nearest $.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7, PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any fater scheduled payments until | pay in
full.

8. LOAN PURPOSE, The purpose of this Loan is to renew loans E970 and E337.

3. GUARANTY. A Guaranty, dated December 1, 2017 from JAMES C JUSTICE, II (Guarantor) to you, guarantees the payment and performance of my debts
as described in the Guaranty; and

A Guaranty, dated December 1, 2017, from CATHY L. JUSTICE (Guarantor) to you, guarantees the payment and performance of my debts as described in
the Guaranty.

A Guaranty dated December 1, 2017 from GREENBRIER HOTEL CORPORATION, PLAYERS CLUB, LLC, JUSTICE FAMILY GROUP, LLC, GREENBRIER MEDICAL
INSTITUTE, LLC, THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC., THE GREENBRIER SPORTING CLUB, INC. and OAKHURST CLUB, LLC.
10. DEFAULT, | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A, Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptey. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against me
or any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D. New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G. Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation. { make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time It is made or provided.

I. Judgment. | fail to satisfy or appeal any judgment against me.

J. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

K. Name Change. | change my name or assume an additional name without notifying you before making such a change.
L. Property Transfer. | transfer ail or a substantial Part of my money or property.

11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, dernand, notice of acceleration, notice of
intent to accelerate and notice of dishonor,

34025929v1
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 31 of 47 PagelD #: 512

.

A. Additional Waivers By Borrower. In addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions
you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
{2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Note.

(4) You, or any institution participating in this Note, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations.

(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.

B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your tights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12, REMEDIES. After | default, you may at your option do any one or more of the following.
A, Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D, Payrnents Made On My Behalf. Amounts advanced on my behaif will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.

My right to receive money from you includes any deposit or share account balance ! have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-depasit obligation. “Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

F, Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for ali
Purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shai! constitute a reasonable attorney's fee.
Expenses include (unless prohibited by law) reasonable attorneys' fees, court casts, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14, COMMISSIONS. | understand and agree that you (or your affiliate) will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS, | make to you the following warranties and representations which will continue as long as this Note is in
effect:

A. Power. i am duly organized, and validly existing and in good standing in all jurisdictions in which | operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.

8, Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which lam or any of my Property is subject.

C, Name and Place of Business. Other than previously disclosed in writing to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, | do not and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

34025929v1

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 32 of 47 PagelD #: 513

~ hoe

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent af the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending
the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | owe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation xX) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20, NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. | will inform you in writing of any change in my name, address or other application information. 1
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonabie time in which to supply the information.

22, ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legal fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24. SIGNATURES. By signing under seal, | agree to the terms contained in this Note. { also acknowledge receipt of a copy of this Note.

BORROWER:

Greenbrier Golf And Tennis Club Corporation, a West Virginia corporation

By:__ © ALL Dur Ltt [Seal]

Jillean Jastice, President /
l/ XM

Borrower's organizational identification number:

anette ttn

Place of Chief Executive Office:

 

ACKNOWLEDGMENT (REQU{RED FOR CONFESSION OF JUDGMENT): a
3 '

STATE OF G2J@.s 7 7 AG fas ,COUNTY (ORCITY)OF @ RCC WAL SER ss.

This instrument was acknowledged before me this __—- J day of FeBha A & 4 2018 by JILLEAN L. JUSTICE, President of
Greenbrier Golf And Tennis Club Corporation, a West Virginia Corporation, on behalf of the corporation. She [check one] Cis personally known to me or

[7] has produced as identification.

 
 
 
  

Pa i a bd ff J
OR L _ ay we. POT CE tel z
ae ( (Notary Plsblic) U

My commission expires;
Notary Registration Number:

 

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia

My Comm Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24986

 

34025929v1
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 33 of 47 PagelD #: 514

 
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 34 of 47 PagelD #: 515

C Carter Bank & Trust

GUARANTY
{Continuing Debt - Unlimited)

DATE AND PARTIES. The date of this Guaranty is December 1, 2017. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112
Telephone: (276) 656-1776

BORROWERS:
GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION
302 S. Jefferson Street, Suite 600
Roanoke, Virginia 24011

GUARANTOR (individually and collectively, jointly and severally):

GREENBRIER HOTEL CORPORATION, A WEST VIRGINIA CORPORATION

GREENBRIER MEDICAL INSTITUTE, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY

THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC., A DELAWARE CORPORATION
THE GREENBRIER SPORTING CLUB, INC., A WEST VIRGINIA CORPORATION

JUSTICE FAMILY GROUP, LLC, A DELAWARE LIMITED LIABILITY COMPANY

OAKHURST CLUB, LLC, A WEST VIRGINIA LIMITED LIABILITY COMPANY

PLAYERS CLUB, LLC, A DELAWARE LIMITED LIABILITY COMPANY

300 West Main Street

White Sulphur Springs, West Virginia 24986

 

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W. Haskins, or Scott C. Wall, of Young, Haskins, Mann, Gregory, McGarry
& Wall, P.C., 400 Starling Avenue, Martinsville, VA 24112, as my attorneys in fact, to appear in the Clerk's Office of the Circuit Court of the City of
Martinsville, Virginia, to confess judgment against me, in favor of Lender, if | default on this agreement. The confession of judgment may be without
process and for any amount of PRINCIPAL and INTEREST AND OTHER AMOUNTS due on this Guaranty including collection costs and a reasonable
attorneys’ fees. This is in addition to all other remedies.

For the purposes of this notice, “you" means the Guarantor. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A
CONFESSION OF JUDGMENT PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE
AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A JUDGMENT AGAINST YOU WITHOUT ANY FURTHER
NOTICE.

 

1. DEFINITIONS. As used in this Guaranty, the terms have the following meanings:

A. Pronouns. The pronouns "i", "me" and "my" refer to all persons or entities signing this Guaranty, individually and together. "You" and "your" refer
to the Lender,

B. Note. "Note" refers to the document that evidences the Borrower's indebtedness, and any extensions, renewals, modifications and substitutions
of the Note.

C, Property. “Property” means any property, real, personal or intangible, that secures performance of the obligations of the Note, Debt, or this
Guaranty.

D. Loan. "Loan" refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted
for this transaction.

E, Loan Documents. "Loan Documents” refer to all the documents executed as a part of or in connection with the Loan.

 

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kiuwer Financial Services -1996, 2017 Bankers Systems* Page i

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 35 of 47 PagelD #: 516

.

2. SPECIFIC AND FUTURE DEBT GUARANTY. For good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, and to
induce you, at your option, to make loans or engage in any other transactions with the Borrowers from time to time, | absolutely and unconditionally
agree to all terms of and guaranty to you the payment and performance of each and every Debt, of every type, purpose and description that the
Borrowers either individually, among all or a portion of themselves, or with others, may now or at any time in the future owe you, including, but not
limited to the following described Debt(s) including without limitation, all principal, accrued interest, fees, late charges, attorneys’ fees and collection
costs, when allowed by law, that may become due from the Borrowers to you in collecting and enforcing the Debt and all other agreements with respect
to the Borrowers:

A promissory note or other agreement No. JBBBBB970 dated December 1, 2017 from

GREENBRIER GOLF AND TENNIS CLUB CORPORATION, A WEST VIRGINIA CORPORATION

In addition, Debt refers to all debts, liabilities, and obligations of the Borrowers (including, but not limited to, amounts agreed to be paid under the terms
of any notes or agreements securing the payment of any debt, loan, liability or obligation, overdrafts, letters of credit, guaranties, advances for taxes,
insurance, repairs and storage, and ail extensions, renewals, refinancings and modifications of these debts) whether now existing or created or incurred
in the future, due or to become due, or absolute or contingent, including obligations and duties arising from the terms of all documents prepared or
submitted for the transaction such as applications, security agreements, disclosures, and the Note.

Notwithstanding the foregoing, this Guaranty is limited to an amount of $8,000,000.00 principal plus accrued interest, fate fees, costs of collection
(including but not limited to attorney's fees as provided in Section 11) and all other obligations and indebtedness which may accrue or be incurred with
respect to the Borrower’s indebtedness and obligations to you.

3. EXTENSIONS. | consent to all renewals, extensions, modifications and substitutions of the Debt which may be made by you upon such terms and
conditions as you may see fit from time to time without further notice te me and without limitation as to the number of renewals, extensions,
madifications or substitutions.

4. UNCONDITIONAL LIABILITY. | am unconditionally liable under this Guaranty, regardless of whether or not you pursue any of your remedies against the
Borrowers, against any other maker, surety, guarantor or endorser of the Debt or against any Property. You may sue me alone, or anyone else who is
obligated on this Guaranty, or any number of us together, to collect the Debt. My liability is not conditioned on the signing of this Guaranty by any other
person and further is not subject to any condition not expressly set forth in this Guaranty or any instrument executed in connection with the Debt. My
obligation to pay according to the terms of this Guaranty shall not be affected by the illegality, invalidity or unenforceability of any notes or agreements
evidencing the Debt, the violation of any applicable usury laws, forgery, or any other circumstances which make the indebtedness unenforceable against
the Borrower. | will remain obligated to pay on this Guaranty even if any other person who is obligated to pay the Debt, including the Borrower, has such
obligation discharged in bankruptcy, foreclosure, or otherwise discharged by law.

5. BANKRUPTCY. if a bankruptcy petition should at any time be filed by or against the Borrowers, the maturity of the Debt, so far as my liability is
concerned, shall be accelerated and the Debt shall be immediately payable by me. | acknowledge and agree that this Guaranty, and the Debt secured
hereby, will remain in full force and effect at all times, notwithstanding any action or undertakings by, or against, you or against any Property, in
connection with any obligation in any proceeding in the United States Bankruptcy Courts. Such action or undertaking includes, without limitation,
valuation of Property, election of remedies or imposition of secured or unsecured claim status upon claims by you, pursuant to the United States
Bankruptcy Code, as amended. in the event that any payment of principal or interest received and paid by any other guarantor, borrower, surety,
endorser or co-maker is deemed, by final order of a court of competent jurisdiction, to have been a voidable preference under the bankruptcy or
insolvency laws of the United States or otherwise, then my obligation will remain as an obligation to you and will not be considered as having been
extinguished.

6. REVOCATION. | agree that this is an absolute and unconditional Guaranty. | agree that this Guaranty will remain binding on me, whether or not there
are any Debts outstanding, until you have actually received written notice of my revocation or written notice of my death or incompetence. Notice of
revocation or notice of my death or incompetence will not affect my obligations under this Guaranty with respect to any Debts incurred by or for which
you have made a commitment to the Borrowers before you actually receive such notice, and all renewals, extensions, refinancings, and modifications of
such Debts. | agree that if any other person signing this Guaranty provides a notice of revocation to you, | will still be obligated under this Guaranty until f
provide such a notice of revacation to you. if any other person signing this Guaranty dies or is declared incompetent, such fact will not affect my
obligations under this Guaranty.

7. PROPERTY. | agree that any Property may be assigned, exchanged, released in whole or in part or substituted without notice to me and without
defeating, discharging or diminishing my liability. My obligation is absolute and your failure to perfect any security interest or any act or omission by you
which impairs the Property will not relieve me or my liability under this Guaranty. You are under no duty to preserve or protect any Property until you
are in actual or constructive possession. For purposes of this paragraph, you will only be in "actual" possession when you have physical, immediate and
exclusive control over the Property and have accepted such control in writing. Further, you will only be deemed to be in “constructive” possession when
you have both the power and intent to exercise contral over the Property.

8. DEFAULT, | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

 

Virginia Guaranty
VA/4SGI0005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 2
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 36 of 47 PagelD #: 517

A. Payments. | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief law by or against
me, Borrower, or any co-signer, endorser, surety or guarantor of this Guaranty or any Debt.

C. Death or Incompetency. | die or am declared legally incompetent.

D, Failure to Perform. | fail to perform any condition or to keep any promise or covenant of this Guaranty.
E. Other Documents. A default occurs under the terms of any other document relating to the Debt.

F. Other Agreements. | am in default on any other debt or agreement | have with you.

G, Misrepresentation. | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

H. Judgment. | fail to satisfy or appeal any judgment against me.

|. Forfeiture. The Property is used in a manner or for a purpose that threatens confiscation by a legal authority.

J. Name Change. | change my name or assume an additional name without notifying you before making such a change.
K. Property Transfer. i transfer all or a substantial part of my money or property.

L. Property Value. You determine in good faith that the value of the Property has declined or is impaired.

M. Insecurity. You determine in good faith that a material adverse change has occurred in my financial condition from the conditions set forth in my
most recent financial statement before the date of this Guaranty or that the prospect for payment or performance of the Debt is impaired for any
reason.

9. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers. in addition, to the extent permitted by law, | consent to certain actions you may take, and generally waive defenses that may
be available based on these actions or based on the status ofa party to the Debt or this Guaranty.

(1) You may renew or extend payments on the Debt, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property.

(4) You, or any institution participating in the Debt, may invoke your right of set-off.

(5) You may enter into any sales, repurchases or participations of the Debt to any person in any amounts and | waive notice of such sales,
repurchases or participations.
(6)! agree that the Borrowers are authorized to modify the terms of the Debt or any instrument securing, guarantying or relating to the Debt.
(7) You may undertake a valuation of any Property in connection with any proceedings under the United States Bankruptcy Code concerning the
Borrowers or me, regardless of any such valuation, or actual amounts received by you arising from the sale of such Property.
(8) | agree to consent to any waiver granted the Borrower, and agree that any delay or lack of diligence in the enforcement of the Debt, or any
failure to file a claim or otherwise protect any of the Debt, in no way affects or impairs my liability.
(3) | agree to waive reliance on any anti ‘deficiency statutes, through subrogation or otherwise, and such statutes in no way affect or impair my
liability. In addition, until the obligations of the Borrowers to Lender have been paid in full, | waive any right of subrogation, contribution,
reimbursement, indemnification, exoneration, and any other right | may have to enforce any remedy which you now have or in the future may
have against the Borrowers or another guarantor or as to any Property.
Any Guarantor who is an "insider," as contemplated by the United States Bankruptey Code, 11. U.S.C. 101, as amended, makes these waivers
permanently. (An insider includes, among others, a director, officer, partner, or other person in control of the Borrowers, a person or an entity
that is a co-partner with the Borrowers, an entity in which the Borrower are general partners, directors, officers or otherwise in control or a
close relative of any of these other persons.) Any Guarantor who is not an insider makes these waivers until all Debt is fully repaid.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right
to insist upon my strict performance of any provisions contained in the Debt instruments, shall not be construed as a waiver by you, unless any such
waiver is in writing and is signed by you.

C. Waiver of Claims. | waive all claims for loss or damage caused by your acts or omissions where you acted reasonably and in good faith.
10. REMEDIES. After the Borrower or | default, you may at your option do any one or more of the following.

A. Acceleration, You may make all or any part of the amount owing by the terms of this Guaranty immediately due.
B. Sources. You may use any and all remedies you have under state or federal law or in any documents relating to the Debt,

 

 

Virginia Guaranty
VA/4SG10005900000000001180052N Wolters Kluwer Financlal Services -1996, 2017 Bankers Systems* Page 3
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 37 of 47 PagelD #: 518

.

t

C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on default.

D. Payments Made on the Borrowers’ Behalf. Amounts advanced on the Borrower's behalf will be immediately due and may be added to the
balance owing under the Debt.

E. Attachment. You may attach or garnish my wages or earnings.

F, Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Guaranty against any
right | have to receive money from you,

My right to receive money from you includes any deposit or share account balance | have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Guaranty" means the total amount to which you are entitled to demand payment under the terms of this Guaranty at the
time you set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay the Debt, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request or endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hold you
harmless from any such claims arising as a result of your exercise of your right of set-off.

G. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right to later
consider the event a default and to use any remedies if the default continues or occurs again.

11. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Guaranty or any other document relating to the Debt. The
parties agree and stipulate for all purposes that an attorney’s fee of 10% of the outstanding principal due at the time of default shall constitute a
reasonable attorney's fee. To the extent permitted by law, expenses include, but are not limited ta, reasonable attorneys’ fees, court costs and other
legal expenses. All fees and expenses will be secured by the Property | have granted to you, if any. In addition, to the extent permitted by the United
States Bankruptcy Code, | agree to pay the reasonable attorneys' fees incurred by you to protect your rights and interests in connection with any
bankruptcy proceedings initiated by or against me.

12. WARRANTIES AND REPRESENTATIONS. | have the right and authority to enter into this Guaranty. The execution and delivery of this Guaranty will
not violate any agreement governing me or to which lam a party.

In addition, | represent and warrant that this Guaranty was entered into at the request of the Borrower, and that | am satisfied regarding the Borrower's
financial condition and existing indebtedness, authority to borrow and the use and intended use of all Debt proceeds. { further represent and warrant
that | have not relied on any representations or omissions from you or any information provided by you respecting the Borrower, the Borrower's financial
condition and existing indebtedness, the Borrower's authority to borrow or the Borrower’s use and intended use of all Debt proceeds.

13. REUIANCE. | acknowledge that you are relying on this Guaranty in extending credit to the Borrower, and | have signed this Guaranty to induce you to
extend such credit. | represent and warrant to you that | have a direct and substantial economic interest in the Borrower and expect to derive substantial
benefits from any loans and financial accommodations resulting in the creation of indebtedness guarantied hereby. | agree to rely exclusively on the right
to revoke this Guaranty prospectively as to future transactions in the manner as previously described in this Guaranty if at any time, in my opinion, the
benefits then being received by me in connection with this Guaranty are not sufficient to warrant the continuance of this Guaranty. You may rely
conclusively on a continuing warranty that | continue to be benefited by this Guaranty and you will have no duty to inquire into or confirm the receipt of
any such benefits, and this Guaranty will be effective and enforceable by you without regard to the receipt, nature or value of any such benefits.

14, APPLICABLE LAW. This Guaranty is governed by the laws of Virginia, the United States of America, and to the extent required, by the laws of the
jurisdiction where the Property is located, except to the extent such state laws are preempted by federal law. In the event of a dispute, the exclusive
forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for the Western
District of Virginia, if such court has jurisdiction, unless otherwise required by law.

15. AMENDMENT, INTEGRATION AND SEVERABILITY. This Guaranty may not be amended or modified by oral agreement. No amendment or
modification of this Guaranty is effective unless made in writing and executed by you and me. This Guaranty and the other Loan Documents are the
complete and final expression of the agreement. If any provision of this Guaranty is unenforceable, then the unenforceable provision will be severed and
the remaining provisions will still be enforceable.

16. ASSIGNMENT. if you assign any of the Debts, you may assign all or any part of this Guaranty without notice to me or my consent, and this Guaranty
will inure to the benefit of your assignee to the extent of such assignment. You will continue to have the unimpaired right to enforce this Guaranty as to
any of the Debts that are not assigned. This Guaranty shall inure to the benefit of and be enforceable by you and your successors and assigns and any
other person to whom you may grant an interest in the Debts and shall be binding upon and enforceable against me and my persona! representatives,
successors, heirs and assigns.

 

 

Virginia Guaranty
VA/4SG1C005900000000001 180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 4

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 38 of 47 PagelD #: 519

*

17. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section headings are for convenience
only and are not to be used to interpret or define the terms of this Guaranty.

18. NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Unless otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Guarantor will be deemed to be notice to all Guarantors. | will inform you in writing of any change in my name, address or other application information.
| will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Guaranty and to confirm your
lien status on any Property. Time is of the essence.

19. CREDIT INFORMATION. | agree that from time to time you may obtain credit information about me from others, including other lenders and credit
reporting agencies, and report to others (such as a credit reporting agency} your credit experience with me. | agree that you will not be liable for any
claim arising from the use of information provided to you by others or for providing such information to others.

20, WAIVER OF JURY TRIAL. All of the parties to this Guaranty knowingly and intentionally, irrevocably and unconditionally, waive any and all right to
a trial by jury in any litigation arising out of or concerning this Guaranty or any other documents relating to the Debt or related obligation. All of these
parties acknowledge that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to
do so.

21, SIGNATURES. By signing under seal, | agree to the terms contained in this Guaranty. | also acknowledge receipt of a copy of this Guaranty.

    

GUARANTOR:
NOTARY PUBLIC OFFICIAL SEAL
GREENBRIER HOTEL CORPORATION Sat CONNIE G VANCE
. State of West Virginia
f My Comm Expires Feb 16, 2023
( ‘i 159 Waynes Mountain Rd
By: __ _d AAA Sealy
és EAN
ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT): .
STATEOFAIC ST C1,,RG sa / A, COUNTY (ORCITY) OF Glee beaver. ss.
This instrument was acknowledged before me this AT day of EsBeubhy 2018 by JILLEAN L. JUSTICE, President of
Greenbrier Hotel Corporation, a West Virginia corporation, on behalf of the corporation. She [check one] s personally known to me or {_] has produced

_ a8 identification.

My commission expires: 4 , » LO) 2 a
Notary Registration Number: :

 

 

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGES]

 

Virginia Guaranty
VA/45G10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 5

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 39 of 47 PagelD #: 520

‘

PLAYERS CLUB, LLC

By: \ at Muster (Seal)

esi JUSTICE,  Presibey/

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

state or &J@..4 x ULE fare COUNTY (OR CITY) OF © Ae ew ALY CL ss.

This instrument was acknowledged before me this cA 7 day of 2018 by JILLEAN L. JUSTICE, President of The
Players Club, LLC, a Delaware limited liability company, on behalf of the company. She 204 one] is personally known to me or [_] has produced
as identification.

     
 
    

 

 

4 #
Af ce oo
fo “4 =
My commission worn Pibancasy ley 204 ff. ZZ Cop 2. / ogg (EL
Notary Registration Number: oC {NotecyPublic) “  *

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm Expires Feb 16, 2023
199 Waynes Mountain Rd
White Sulpher Springs WV 24986

SUSTICE FAMILY GROUP, LLC

 

wr are wre

 

ACKNOWLEDGMENT {REQUIRED ECR CONFESSION OF JUDGMENT):
STATE OF COUNTY (OR CITY) OF #4. ceV/h Lf fe. Ss.

This instrument was acknowledged before me this a 7 day of Ee ehLy Ae A/, 2018 by JILLEAN L. JUSTICE, President of Justice
Family Group, LLC, a Delaware limited liability company, on behalf of the company. She [check one] is personally known to me or [_] has produced
as identification.

My commission wcinee Sobaucay (by ORI
Notary Registration Number:

 

   

(Notary Public}

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia

My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd
While Sulpher Springs WV 24586

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGES]

 

 

Virginia Guaranty
VA/45G100059000000000011800S2N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 6
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 40 of 47 PagelD #: 521

GREENBRIER MEDICAL INSTITUTE, LLC

NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia

(Seal) My Comm Expires Feb 16, 2023

159 Waynes Mountain Rd
White Sulpher Springs WV 24986

  

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT): ,
STATEOQ JEST OF REG Lt ft ScouNTy (oR CIM or 2 RE EW BLS CL 5

This instrument was acknowledged before me this oo 7 day of HC 3 LUA #7, 2018 by IWLEAN L. JUSTICE, President of
Greenbrier Medical Institute, LLC, a West Virginia limited liability company, on behalf of the company. She [| heck one] M is personally known to me or Ci
has produced as identification.

My commission expires feb a Lé ope BA

Notary Registration Number: _

   

     

* i
NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm Expires Feb 16, 2023
159 Waynes Mountain Rd
White Sulpher Springs WV 24986

 
   
 

THE GREENBRIER SPORTING CLUB DEVELOPMENT COMPANY, INC.

 
 
    

Date: ot ~ op 7 , 2018 (Seal)

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
sTATEOR Os 7 Y/RG ass 4 __,COUNTY(ORCITI)OF GLOECW ALOR 55,

This instrument was acknowledged before me this aL 7 day of Fe SRUARY (2018 by JILLEAN L. JUSTICE, President of The

 

 

Greenbrier Sporting Club Development Company, Inc., a Delaware corporation, on behalf of the corporatioh. She [check one] 's personally known to me
or [_] has produced as identification. LL

My commission expires: Le. #Of RB (_ FLL Deo.

Notary Registration Nutber: {Notary Pu bublic}

[SIGNATURES AND ACKNOWLEDGEMENTS CONTINUE ON FOLLOWING PAGE]

 

Virginia Guaranty
VA/45G10005900000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 7
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 41 of 47 PagelD #: 522

-—

THE GREENBRIER S cuupsiiic.
f

or a f
IY

   

 

 

 

By: f (Seal)
7 Vite Pressda at
ACKNOWLEDG ENT (REQUIRED FOR CONFESSION OF JUDGMENT): To
STATE OF VG Un o ,counTy(orcor__ joanoke | 8s.
the s j
- cjhis instrurnent was acknowledged before me this l= day of fe eb 2018 by Stephen, Bal}
Vice residyut of The Greenbrier Sporting Club, inc., a West Virginia corporation, on behalf of the aration. He [check one} [Y] ts personally

known to me or [[] has produced as Identification.

 

 

 

  

My commission expires: _ > 3/-202. SLIE ANN WELLS

    

 

 

   
 
    

 

 

Notary Registration Number: 0729 {Notary Public} NOTARY PUBLIC
Commonwealth of Virginia
Registration No. 7560729
My Commission Expires May 31, 20a]

OAKHURST CLUB, LLC i

el i hac a Si el er Det hn 1

. ; NOTARY PUBLIC OFFICIAL SEAL

ke, <2 CONNIE G VANCE

by: Date: ob ~ 9: 7- 79" BEBE) yy Smiteles Vii
J L, JUSTICE, Me! ] 7) 159 Waynes Ri

 

Witte Suipher Springs WV
sme~pre Or Emenee .

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT): 6

srateor JE Sy WS RES A COUNTY (ORCI) OF OC Reev Ae ee ss.
This Instrument was acknowledged before me this 2&7 day ot Ke ALuse Y 2018 by JILLEAN L. JUSTICE, Member of

Oakhurst Club, LLC, a West Virginia limited lability company, on behalf of the company, She [check one] personaly known to me or [_] has produced

as identification.
My commission explres(_ OLB
Notary Registration Number: i (N

 

 

    

ary Public) /

 

 

Vieginis Guaranty
VA/4SGWID05900000000001180052N Wolters Kiuwer Financial Services -1996, 2017 Bankers Syetems* Pages
 

 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 42 of 47 PagelD #: 523

4 So g
THE GREENBRIER SPCR ING CUypPARC A 4
‘LG Uh,
7] Of bf
By: CAA ad a | ___{Seal)

 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):
STATE OF , COUNTY (OR CITY) OF ss.

This instrument was acknowledged before me_ this day of , 2018 by
_of The Greenbrier Sporting Club, Inc., a West Virginia corporation, on behalf of the corporation. He [check one] [_] is personally
known to me or [_] has produced as identification.

 

My commission expires:
Notary Registration Number: (Notary Public)

 

OAKHURST CLUB, LLC ‘
NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm Expires Feb 16, 2023

159 Waynes Mountain Rd
White Sulphar Springs WV 24986

       
    

By:

 
 

Date: a~ a 77” (# , 2018 (5

NL. JUSTICE, Me

           

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT):

state or LIES 9 SRG Lats COUNTY (OR CITY)OF ORCeW bey C55.
ue
This instrument was acknowledged before me this a 7 day of 2018 by JILLEAN L. JUSTICE, Member of
She [check one]

 

Oakhurst Club, LLC, a West Virginia limited liability company, on behalf of the company. § personally known to me or [_] has produced
as identification.

My commission expires¢ elias La. LOLB
Notary Registration Number:

 

 
 
 

 

(Notary Public),

 

 

Virginia Guaranty
VA/45G10005500000000001180052N Wolters Kluwer Financial Services -1996, 2017 Bankers Systems* Page 8

 
Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 43 of 47 PagelD #: 524
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 44 of 47 PagelD #: 525

LOAN NUMBER LOAN NAME _ NOTE DATE INITIALS
ss: GREENBRIER MEDICAL S=S8 12/01/2017

 

INSTITUTE, LLC
NOTE AMOUNT INDEX (w/Margin) RATE MATURITY DATE LOAN PURPOSE
$24,792,287.30 Not Applicable Wall Street Journal Prime, as 10/01/2022 Commercial

in effect from time to time

 

 

Creditor Use Only

 

AMENDED AND RESTATED PROMISSORY NOTE

(Commercial - Single Advance)

DATE AND PARTIES. The date of this Amended and Restated Promissory Note (Note) is DECEMBER 1, 2017. The parties and their addresses are:

LENDER:
CARTER BANK & TRUST
4 East Commonwealth Boulevard
Martinsville, VA 24112-1920

BORROWER:
GREENBRIER MEDICAL INSTITUTE, LLC, a West Virginia limited liability company

300 West Main Street
White Sulphur Springs, WV 24986

 

CONFESSION OF JUDGMENT. | appoint and authorize John L. Gregory, Ill, James W, Haskins and Scott C. Wall, any of whom may act individually, of
Young, Haskins, Mann, Gregory, McGarry & Wail, P.C., 400 Starling Avenue, Martinsville, VA 24112, attorneys-in -fact, to appear in the office of the
Martinsville City Circuit Court, 55 West Church Street, Martinsville, VA 24112, to confess judgment against me, in favor of Lender, if | default on this
agreement. The confession of judgment may be without process and for any amount of PRINCIPAL and INTEREST and LATE CHARGES and FEES due on
this Note, including collection costs and reasonable attorneys’ fees. This is in addition to other remedies. A substitute attorney-in-fact may be appointed
by Lender,

For the purposes of this notice, "you" means the Borrower. IMPORTANT NOTICE: THIS INSTRUMENT CONTAINS A CONFESSION OF JUDGMENT

PROVISION WHICH CONSTITUTES A WAIVER OF IMPORTANT RIGHTS YOU MAY HAVE AS A DEBTOR AND ALLOWS THE CREDITOR TO OBTAIN A
JUDGMENT AGAINST YOU WITHOUT ANY FURTHER NOTICE.

 

 

 

1. DEFINITIONS. As used in this Note, the terms have the following meanings:

A, Pronouns. The pronouns "i," "me," and "my" refer to each Borrower signing this Note, individually and together with their heirs, successors and
assigns, and each other person or legal entity (including guarantors, endorsers, and sureties) who agrees to pay this Note. "You" and "Your" refer to
the Lender, any participants or syndicators, successors and assigns, or any person or company that acquires an interest in the Loan.

B. Note. Note refers to this document, and any extensions, renewals, modifications and substitutions of this Note.

€. Loan. Loan refers to this transaction generally, including obligations and duties arising from the terms of all documents prepared or submitted for
this transaction such as applications, security agreements, disclosures or notes, and this Note.

D. Loan Documents. Loan Documents refer to all the documents executed as a part of or in connection with the Loan.

E. Property. Property is any property, real, personal or intangible, that secures my performance of the obligations of this Loan
F, Percent, Rates and rate change limitations are expressed as annualized percentages.

G. Dollar Amounts. All dollar amounts will be payable in lawful money of the United States of America.

2. REFINANCING. This Note will renew and extend the following described note:
Note [P82 dated December 1, 2015 with an original principal balance of $25,580,000.00,

3. PROMISE TO PAY. For value received, | promise to pay you or your order, at your address, or at such other location as you may designate, (a) the
principal sum of $24,792,287.30, plus interest from December 1, 2017 on the unpaid Principal balance until this Note matures or this obligation is
accelerated plus (b) accrued late charges in the amount of $8,440.83, which jate charges shall be due and payable in full when this Note matures or this
obligation is accelerated.

34024361Vv1
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 45 of 47 PagelD #: 526

“«

4. INTEREST. interest will accrue on the unpaid Principal balance of this Note at the rate of Wall Street Journal Prime as in effect from time to time
(interest Rate).
A. Post-Maturity Interest. After maturity or acceleration, interest will accrue on the unpaid Principal balance of this Note at the Interest Rate plus 3%
per annum, until paid in full.
8. Maximum Interest Amount. Any amount assessed or collected as interest under the terms of this Note will be limited to the maximum lawful
amount of interest allowed by applicable law. Amounts collected in excess of the maximum lawful amount will be applied first to the unpaid Principal
balance. Any remainder will be refunded to me.

C. Statutory Authority. The amount assessed or collected on this Note is authorized by the Virginia usury laws under Va. Code §§ 6.2 et. seq.
D. Accrual. interest accrues using an Actual/360 days counting method.
5. REMEDIAL CHARGES. in addition to interest or other finance charges, | agree that | will pay these additional fees based on my method and pattern of
payment. Additional remedial charges may be described elsewhere in this Note.
A. Late Charge. If a payment is more than 16 days late, | will be charged $.000 percent of the Amount of Payment. | will pay this late charge
promptly but only once for each late payment.

6. PAYMENT. | agree to pay this Note as follows: on the first day of each May through December of each year for the years 2018 to and inc luding 2021,
and thereafter on the first day of each month commencing May 1, 2022 and continuing on the first day of each month thereafter to and including
October 1, 2022, on which date the entire unpaid principal balance of the Loan, together with all accrued but unpaid interest and all other fees and
charges, shall be due and payable in full. Each monthly payment (excluding the final payment due on October 1, 2022} shall be in an amount equal to
150% of the amount of a regular monthly payment that would be due on a loan amortized over a 20 year period that had 12 monthly payments each
year; provided that you may adjust the amount of the monthly payment on May 1 of each calendar year commencing on May 1, 2019 to the amount
necessary to amortize the then outstanding Principal balance of this Note plus interest that will accrue over a period equal to 240 months minus the
number of months that have elapsed since May 1, 2018. { further acknowledge and agree that (1) you may apply each payment to Principal, interest, late
charges and other costs and fees as you determine in your sole discretion and {2} all unpaid Principal, accrued interest, late charges and all other fees and
charges shall be due and payable in full without further notice or demand on October 1, 2022.

Payments will be rounded up to the nearest 5.01. With the final payment | also agree to pay any additional fees or charges owing and the amount of any
advances you have made to others on my behalf. Payments scheduled to be paid on the 29th, 30th or 31st day of a month that contains no such day will,
instead, be made on the last day of such month.

7. PREPAYMENT. | may prepay this Loan in full or in part at any time. Any partial prepayment will not excuse any later scheduled payments until | pay in
full.

8. LOAN PURPOSE. The purpose of this Loan is to renew loan a s:.

9. GUARANTY. A Guaranty, dated December 1, 2017 from JAMES C JUST ICE, ll (Guarantor) to you, guarantees the payment and performance of my debts
as described in the Guaranty; and

A Guaranty, dated December 1, 2017, from CATHY L. JUSTICE (Guarantor) to you, guarantees the payment and performance of my debts as described in
the Guaranty.
10. DEFAULT, | will be in default if any of the following events (known separately and collectively as an Event of Default) occur:

A. Payments, | fail to make a payment in full when due.

B. Insolvency or Bankruptcy. The death, dissolution or insolvency of, appointment of a receiver by or on behalf of, application of any debtor relief
law, the assignment for the benefit of creditors by or on behalf of, the voluntary or involuntary termination of existence by, or the commencement of
any proceeding under any present or future federal or state insolvency, bankruptcy, reorganization, composition or debtor relief taw by or against me
Of any co-signer, endorser, surety or guarantor of this Note or any other obligations | have with you.

C. Business Termination. | merge, dissolve, reorganize, end my business or existence, or a partner or majority owner dies or is declared legally
incompetent.

D, New Organizations. Without your written consent, | organize, merge into, or consolidate with an entity; acquire all or substantially all of the
assets of another; materially change the legal structure, management, ownership or financial condition; or effect or enter into a domestication,
conversion or interest exchange.

E. Failure to Perform. | fail to perform any condition ar to keep any promise or covenant of this Note.
F. Other Documents. A default occurs under the terms of any other Loan Document.
G, Other Agreements. | am in default on any other debt or agreement | have with you.

H. Misrepresentation, | make any verbal or written statement or provide any financial information that is untrue, inaccurate, or conceals a material
fact at the time it is made or provided.

1. Judgment. | fail to satisfy or appeal any judgment against me.

4. Forfeiture. The Property is used in a manner or fora purpose that threatens confiscation by a legal authority.

K. Name Change. | change my name or assume an additional name without notifying you before making such a change.

L. Property Transfer. | transfer all or a substantial part of my money or property,
11. WAIVERS AND CONSENT. To the extent not prohibited by law, | waive protest, presentment for payment, demand, notice of acceleration, notice of
intent to accelerate and notice of dishonor.

A. Additional Waivers By Borrower. in addition, |, and any party to this Note and Loan, to the extent permitted by law, consent to certain actions

you may take, and generally waive defenses that may be available based on these actions or based on the status of a party to this Note.

34024361v1

 
 

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 46 of 47 PagelD #: 527

(1) You may renew or extend payments on this Note, regardless of the number of such renewals or extensions.
(2) You may release any Borrower, endorser, guarantor, surety, accommodation maker or any other co-signer.
(3) You may release, substitute or impair any Property securing this Nate.
(4) You, or any institution participating in this Note, may invoke your right of set-off.
(5) You may enter into any sales, repurchases or participations of this Note to any person in any amounts and | waive notice of such sales,
repurchases or participations
(6) | agree that any of us signing this Note as a Borrower is authorized to modify the terms of this Note or any instrument securing, guarantying
or relating to this Note.
B. No Waiver By Lender. Your course of dealing, or your forbearance from, or delay in, the exercise of any of your rights, remedies, privileges or right

to insist upon my strict performance of any provisions contained in this Note, or any other Loan Document, shall not be construed as a waiver by you,
unless any such waiver is in writing and is signed by you.

12. REMEDIES. After | default, you may at your option do any one or more of the following.
A. Acceleration. You may make all or any part of the amount owing by the terms of this Note immediately due and payable.
B. Sources. You may use any and all remedies you have under state or federal law or in any Loan Document.
C. Insurance Benefits. You may make a claim for any and all insurance benefits or refunds that may be available on my default.

D, Payments Made On My Behalf. Amounts advanced on my behalf will be immediately due and payable and may be added to the balance owing
under the terms of this Note, and accrue interest at the highest post-maturity interest rate.

E. Set-Off. You may use the right of set-off. This means you may set-off any amount due and payable under the terms of this Note against any right |
have to receive money from you.

My right to receive maney from you includes any deposit or share account balance { have with you; any money owed to me on an item presented to
you or in your possession for collection or exchange; and any repurchase agreement or other non-deposit obligation. "Any amount due and payable
under the terms of this Note" means the total amount to which you are entitled to demand payment under the terms of this Note at the time you
set-off.

Subject to any other written contract, if my right to receive money from you is also owned by someone who has not agreed to pay this Note, your
right of set-off will apply to my interest in the obligation and to any other amounts | could withdraw on my sole request of endorsement.

Your right of set-off does not apply to an account or other obligation where my rights arise only in a representative capacity. It also does not apply to
any Individual Retirement Account or other tax-deferred retirement account.

You will not be liable for the dishonor of any check when the dishonor occurs because you set-off against any of my accounts. | agree to hofd you
harmless from any such claims arising as a result of your exercise of your right of set-off,

F. Waiver. Except as otherwise required by law, by choosing any one or more of these remedies you do not give up your right to use any other
remedy. You do not waive a default if you choose not to use a remedy. By electing not to use any remedy, you do not waive your right ta later
consider the event a default and to use any remedies if the default continues or occurs again.

13. COLLECTION EXPENSES AND ATTORNEYS' FEES. On or after the occurrence of an Event of Default, to the extent permitted by law, | agree to pay all
expenses of collection, enforcement or protection of your rights and remedies under this Note or any other Loan Document. | agree and stipulate for all
purposes that an attorney's fee of 10% of the outstanding principal due on this Note at the time of default shall constitute a reasonable attorney's fee.
Expenses include {unless prohibited by law) reasonable attorneys’ fees, court costs, and other legal expenses. These expenses are due and payable
immediately. If not paid immediately, these expenses will bear interest from the date of payment until paid in full at the highest interest rate in effect as
provided for in the terms of this Note. All fees and expenses will be secured by the Property i have granted to you, if any. In addition, to the extent
permitted by the United States Bankruptcy Code, | agree to pay the reasonable attorneys’ fees incurred by you to protect your rights and interests in
connection with any bankruptcy proceedings initiated by or against me.

14, COMMISSIONS. | understand and agree that you (or your affiliate} will earn commissions or fees on any insurance products, and may earn such fees
on other services that | buy through you or your affiliate.

15. WARRANTIES AND REPRESENTATIONS. | make to you the following warranties and representations which will continue as long as this Note is in
effect:

A. Power. i am duly organized, and validly existing and in good standing in all jurisdictions in which { operate. | have the power and authority to
enter into this transaction and to carry on my business or activity as it is now being conducted and, as applicable, am qualified to do so in each
jurisdiction in which | operate.

B. Authority. The execution, delivery and performance of this Note and the obligation evidenced by this Note are within my powers, have been duly
authorized, have received all necessary governmental approval, will not violate any provision of law, or order of court or governmental agency, and
will not violate any agreement to which | am a party or to which | am or any of my Property is subject.

C. Name and Place of Business. Other than previously disclosed in writin g to you | have not changed my name or principal place of business within
the last 10 years and have not used any other trade or fictitious name. Without your prior written consent, i do not and will not use any other name
and will preserve my existing name, trade names and franchises.

16. APPLICABLE LAW. This Note is governed by the laws of the Commonwealth of Virginia, the United States of America, and to the extent required, by
the laws of the jurisdiction where the Property is located, except to the extent such state taws are preempted by federal law. In the event of a dispute,
the exclusive forum, venue and place of jurisdiction will be in the Circuit Court of the City of Martinsville, Virginia or the United States District Court for
the Western District of Virginia, if such court has jurisdiction, unless otherwise required by law.

17. JOINT AND INDIVIDUAL LIABILITY AND SUCCESSORS. My obligation to pay the Loan is independent of the obligation of any other person who has
also agreed to pay it. You may sue me alone, or anyone else who is obligated on the Loan, or any number of us together, to collect the Loan. Extending

34024361v1

 
 

ue

Case 5:21-cv-00320 Document 49-6 Filed 07/14/21 Page 47 of 47 PagelID #: 528

*

the Loan or new obligations under the Loan, will not affect my duty under the Loan and | will still be obligated to pay the Loan. This Note shall inure to
the benefit of and be enforceable by you and your successors and assigns and shall be binding upon and enforceable against me and my personal
representatives, successors, heirs and assigns.

18. AMENDMENT, INTEGRATION AND SEVERABILITY. This Note may not be amended or modified by oral agreement. No amendment or modification of
this Note is effective unless made in writing and executed by you and me. This Note and the other Loan Documents are the complete and final expression
of the agreement. If any provision of this Note is unenforceable, then the unenforceable provision will be severed and the remaining provisions will still
be enforceable. No present or future agreement securing any other debt | awe you will secure the payment of this Loan if, with respect to this loan, you
fail to fulfill any necessary requirements or fail to conform to any limitations of the Truth in Lending Act (Regulation Z) or the Real Estate Settlement
Procedures Act (Regulation X) that are required for loans secured by the Property or if, as a result, this Loan would become subject to Section 670 of the
John Warner National Defense Authorization Act for Fiscal Year 2007.

19. INTERPRETATION. Whenever used, the singular includes the plural and the plural includes the singular. The section hea dings are for convenience
only and are not to be used to interpret or define the terms of this Note.

20, NOTICE, FINANCIAL REPORTS AND ADDITIONAL DOCUMENTS. Uniess otherwise required by law, any notice will be given by delivering it or mailing it
by first class mail to the appropriate party's address listed in the DATE AND PARTIES section, or to any other address designated in writing. Notice to one
Borrower will be deemed to be notice to all Borrowers. { will inform you in writing of any change in my name, address or other application information. |
will provide you any correct and complete financial statements or other information you request. | agree to sign, deliver, and file any additional
documents or certifications that you may consider necessary to perfect, continue, and preserve my obligations under this Loan and to confirm your lien
status on any Property. Time is of the essence.

21. CREDIT INFORMATION. | agree to supply you with whatever information you reasonably request. You will make requests for this information
without undue frequency, and will give me reasonable time in which to supply the information.

22. ERRORS AND OMISSIONS. | agree, if requested by you, to fully cooperate in the correction, if necessary, in the reasonable discretion of you of any
and all loan closing documents so that all documents accurately describe the loan between you and me. | agree to assume all costs including by way of
illustration and not limitation, actual expenses, legai fees and marketing losses for failing to reasonably comply with your requests within thirty (30) days.

23. WAIVER OF JURY TRIAL. All of the parties to this Note knowingly and intentionally, irrevocably and unconditionally, waive any and all right to a
trial by jury in any litigation arising out of or concerning this Note or any other Loan Document or related obligation. All of these parties acknowledge
that this section has either been brought to the attention of each party's legal counsel or that each party had the opportunity to do so.

24, SIGNATURES. By signing under seal, | agree to the terms contained in this Note. | also acknowledge receipt of a copy of this Note,

BORROWER:

Greenbrier ical Institute, LLC, a West Virginia limited liability company

  

Borrower's organizational identification number:

Place of Chief Executive Office:

 

 

 

       
 

ACKNOWLEDGMENT (REQUIRED FOR CONFESSION OF JUDGMENT): .
STATE OF jes r_USRE ne et , COUNTY (OR CITY) OF Gee CW ABRY OR ss.

This instrument was acknowledged before me this 2: 7 day ot KH 2B oe utd? #2 (2018 by JIEEAN L. JUSTICE, President of
Greenbrier Medical Institute, LLC, a West Virginia limited liability company, on behalf of the company. She [chéck one] is personally known to me or [_]
has produced as identification. “oD + /7 ; |

: AY. Fy C - Ao : Zo ,
My commission expires: ZA) /@ O8 8 {Oz Vth gi al JE ett Ek
Notary Registration Number: C “(Nothry Public) U v
ee a
NOTARY PUBLIC OFFICIAL SEAL
CONNIE G VANCE
State of West Virginia
My Comm. Expires Feb 16, 2023
159 Waynes Mountain Rd

 
 
  

While Sulpher Springs WV 24986

  

34024364v1

 
